Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
As to the remarks filed Feb 5, 2021, applicant submits that the prior art does not teach a first cooling step at a controlled temperature of 1-5°C for about 15-30 minutes, and a second lese extreme cooling step, at higher temperatures. However, applicant’s after-final claims presents new limitations not previously considered. The limitations requires further search and consideration such that a formal response cannot be completed within the guidelines of the program. Also, the claim presents 112(b) indefinite issue for reciting “about 15-30 minutes”. The term "about" in claim 1 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As a result, the claims will not be entered. 
Applicant argues that Inversini does not disclose a hardening step on a cheese product that is already packaged (page 5, first paragraph of the remarks). However, the argument is not persuasive because Inversini explicitly teaches the cheese product being delivered to a primary packaging assembly 44 (page 8, Ln. 18-20) where the assembly “automatically package the product within a film envelope or a tray, with the addition of certain amount of preserving liquid”. The outlet of the primary packaging assembly 44 is connected with a cooling united designated at 45 (Page 8, Ln. 25-26). It is therefore construed that the hardening step occurs on a packaged cheese product. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        

/VIREN A THAKUR/Primary Examiner, Art Unit 1792